Citation Nr: 1513146	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for pulmonary emphysema.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1965.  He served in the Republic of Vietnam from January 8, 1965 to December 22, 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and September 2010 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for pulmonary emphysema, COPD, bilateral hearing loss, bilateral tinnitus and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On September 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal regarding the issue of entitlement to an increased initial evaluation for PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received September 29, 2011, the Veteran indicated he wished to withdraw the issue of entitlement to an increased initial disability rating for PTSD on appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed.  


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.  


REMAND

In his claims for service connection for pulmonary emphysema and COPD, the Veteran contends that these disabilities are the result of a longstanding history of smoking that began in service.  In a March 2012 rating decision, service connection was granted for the Veteran's diagnosed lung cancer as a result of his presumptive exposure to herbicides in service in Vietnam.  

In an April 2012 letter, the Veteran's VA treating physician noted that the right upper lobe of the Veteran's right lung was removed for lung cancer.  He further noted that prior to the surgery, the Veteran's lung function was mildly compromised by his COPD, but that it was undoubtedly worse afterwards.  The letter raises the question of whether the Veteran's pulmonary emphysema and COPD are aggravated by his service-connected lung cancer.  

The Veteran has not been afforded a VA examination regarding the etiology of his pulmonary emphysema and COPD.  A VA examination and medical opinion under the duty to assist is needed to decide the claims for service connection for pulmonary emphysema and COPD.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during service.  He reports that his work station was parallel to the flight line at his base in Vietnam.  Although a November 1965 separation examination report indicates audiometric testing was normal at the time, a September 1978 Air Force Reserve periodic examination report shows evidence of left ear hearing loss.  Moreover, several VA treatment records for PTSD note the Veteran's history of working next to the flight line and a December 2010 audiology consult record indicates he has bilateral sensorineural hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran has not been afforded a VA examination regarding the etiology of his claimed bilateral hearing loss and tinnitus.  A VA examination and medical opinion under the duty to assist is needed to decide the claims for service connection for bilateral hearing loss and bilateral tinnitus.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, supra.

Medical evidence of record indicates that since as early as May 2008, the Veteran has been diagnosed with various skin cancers, to include basal cell and squamous cell carcinomas.  As noted in an April 2011 VA treatment record, the Veteran has also given a history of radiation treatment for skin cancer on the side of his nose in either 1969 or 1970.  The Veteran contends that his skin cancers are a result of his service because he experienced several sunburns while stationed in Vietnam.  He states that he has not experienced any significant sun exposure since service.  He has not been afforded a VA examination regarding the etiology of his claimed skin cancers.  A VA examination and medical opinion under the duty to assist is needed to decide the claim for service connection for skin cancer.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, supra.

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file all identified private and VA treatment records, to include all VA treatment records dated from October 2013 to the present.  

2.  After undertaking the above development to the extent possible, schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The claims file must be reviewed by the examiner in conjunction with this examination.  

The examiner should opine as to whether it is not at least as likely as not that any current respiratory disability, to include pulmonary emphysema and COPD, is causally related to or aggravated by the Veteran's service-connected lung cancer or any other service-connected disabilities. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to provide a baseline level of severity of the respiratory disability prior to aggravation by the service-connected disability.  

In providing answers to the above questions, the examiner should take into account the VA physician's April 2012 letter stating that the Veteran's lung function had worsened after the removal of the upper lobe of the right lung due to lung cancer.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development in #1 has been completed, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus, if found to be present, is related to service (June 1962 to December 1965).  The examiner is to accept as fact that the Veteran was exposed to acoustic trauma during service.  

In providing answers to the above questions, the examiner should take into account the audiometric test results in the Veteran's November 1965 separation examination and the September 1978 Air Force Reserve periodic examination, as well as the December 2010 VA audiology consult record.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any skin cancer disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin cancer diagnosed during the pendency of the appeal had its onset during service (June 1962 to December 1965), or, was the result of any disease, injury or event therein, to include excessive sun exposure and sun burns in service.  

In providing answers to the above questions, the examiner should take into account the April 2011 VA treatment record noting his reported history of having undergone radiation treatment for skin cancer on the side of his nose in either 1969 or 1970.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, undertake any other development deemed necessary and readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


